DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed 12 January 2021.  In the amendment, claims 1, 5, 12, and 14 have been amended, and claims 16-20 have been newly added.  All previous specification objections, claim objections, and 112(b) rejections have been overcome and are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 11 of Applicant’s arguments, filed 12 January 2021, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pg. 11-12 of Applicant’s arguments, filed 12 January 2021, with respect to the 112(b) rejection of claim 14 with respect to the controls have been fully considered and are persuasive.  The 112(b) rejection of the controls of claim 14 has been withdrawn. 
Applicant's arguments filed 12 January 2021 regarding claims 1, 7, and 11 have been fully considered but they are not persuasive. Applicant argues on pg. 12-13 that the first jaw (262) cited by the Examiner in the Office action mailed 13 October 2020 cannot be considered a jaw as the jaw is a blade and Applicant alleges that the jaw 262 is not capable of grasping .
Applicant's arguments filed 12 January 2021 regarding claims 1-4, 6, 11, and 14-15 have been fully considered but they are not persuasive. Applicant argues on pg. 13 “A jaw, with grasping features, is significantly different from a blade which is neither provided nor apt for grasping anything.”  Similar to what was discussed above in the arguments regarding the Feinberg reference, it is the Examiner’s position that the cited jaw 62b which includes 64, while containing a blade, is in fact capable of grasping a tissue.  Prior to when the blade 64 slices through the tissue, the tissue is held between where the blade holds the tissue and the cited .
Applicant's arguments filed 12 January 2021 regarding claims 1, 3, and 5 have been fully considered but they are not persuasive. First, Applicant argues that there is no feature or configuration to mechanically couple the pin 20 to a microinvasive surgical shaft.  The Examiner has cited that the body member 20 is connected at its proximal most point to operating cable 28 which is coupled to shaft 16.  The claim language does not require the body member to be directly coupled to the shaft, and being that cable 28 can be seen as mechanically coupled to the proximal end of 20 and then coupled to shaft 16, one of ordinary skill in the art could consider this as the body member being mechanically coupled to the shaft.  Further, Applicant argues that body member 20 does not have an actual proximal end.  The Examiner disagrees with this assertion as any object with any type of longitudinal length inherently has a proximal end.  In the instant case, the pin 20, while having a short longitudinal length, would have to have a proximal end which would be its proximal most point which can be seen being connected to cable 28.  Additionally, Applicant has placed no size requirement in the claim language to further define the length of the body member or what should be held as a proximal end, therefore the rejection .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second jaw articulated to the body member for pivotal movement of the first jaw relative to the body member.”  It is unclear how articulation of the second jaw would be for pivotal movement of the first jaw based on the disclosure of the specification and the drawings.  It is the Examiner’s opinion based on examination of the specification and second jaw relative to the body member.”  Therefore, the Examiner will apply art to the claim in accordance with this interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg et al. (WO 1995/015124), hereinafter Feinberg.
Regarding claim 1, Feinberg discloses a tool (end effector of Fig. 6a) for a microinvasive surgical instrument (Fig. 6a), the tool comprising: a body member (225) with a proximal end configured to be mechanically coupled to a distal end of a shaft of the microinvasive surgical instrument (body member 225 is seen going though shaft in Fig. 6a, therefore mechanically coupled); a first jaw (262) articulated to the body member (262 articulates at pivot 225) for pivotal movement of the first jaw relative to the body member (262 pivots about 225, therefore pivots relative to 225); and a second jaw (222) articulated to the body member (222 articulates at pivot 225) for pivotal movement of the second jaw relative to the body member (222 pivots about 225, therefore pivots relative to 225), wherein: the first jaw and the second jaw are configured to be pivoted independently from each other (Fig. 7-9 show independent pivoting of 222 and 262); the second jaw provides the shape of a 'U' or '0' at least partially encircling a fenestration (Fig. 8 shows fenestration and second jaw 222 having U 
Regarding claim 7, Feinberg discloses a cross section of the fenestration at least partially encircled by the second jaw is complementary to a cross section of the first jaw (first jaw 262 fits inside second jaw 222, therefore cross sections are complementary) such that at least a portion of the first jaw is configured to pass through the fenestration from a first side of the second jaw to a second side of the second jaw averted from the first side of the second jaw (Fig. 8 shows first jaw 262 outside of a first side of second jaw 222; Fig. 9 shows first jaw 262 passing through the first side of the second jaw 222 to the second side of the second jaw 222; 262 severs tissue, therefore must be on second side of second jaw; Fig. 9 shows first jaw 262 facing away from first side of second jaw 222, therefore averted).
Image A – Fig. 8 of Feinberg

    PNG
    media_image1.png
    460
    535
    media_image1.png
    Greyscale

Regarding claim 11, Feinberg discloses both the first jaw 262 and the second jaw 222 are pivotable about the same pivot axis (Fig. 7-9).
Regarding claim 16, Feinberg discloses a tool (end effector of Fig. 6a) for a microinvasive surgical instrument (Fig. 6a), the tool comprising: a body member (225) with a proximal end configured to be mechanically coupled to a distal end of a shaft of the microinvasive surgical instrument (body member 225 is seen going though shaft in Fig. 6a, therefore mechanically coupled); a first jaw (262) articulated to the body member (262 articulates at pivot 225); and a second jaw (222) articulated to the body member (222 articulates at pivot 225), wherein: the first jaw and the second jaw are configured to be pivoted independently from each other (Fig. 7-9 show independent pivoting of 222 and 262); the second jaw provides the shape of a 'U' or '0' at least partially encircling a fenestration (Fig. 8 shows fenestration and second jaw 222 having U shape); the tool provides open configurations with each of the open configurations providing an angular distance between the first jaw and the second jaw (Fig. 7 and 8 show different open configurations); the tool provides a closed 
Image A – Fig. 8 of Feinberg

    PNG
    media_image1.png
    460
    535
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being  unpatentable over Koss (US 2013/0006242) in view of Wang et al. (US 2018/0221102), hereinafter Wang.
Regarding claim 1, Koss discloses in Fig. 10A-10C a tool for a microinvasive surgical instrument (60), the tool comprising: a body member (Walberg US 2011/0184404, body member 101; as incorporated by reference in Para. [0053] of Koss) with a proximal end configured to be mechanically coupled to a distal end of a shaft (Walberg, proximal end of 101 is coupled to distal end of shaft 20) of the microinvasive surgical instrument; a first jaw (jaw 62b which includes 64) articulated to the body member (articulated at 70) for pivotal movement of the first jaw relative to the body member (62b/64 pivot relative to body member at 70); and a second jaw (62a) articulated to the body member (articulated at 70) for pivotal movement of the second jaw 
Koss discloses the invention essentially as claimed as discussed above including a first and second jaw that both pivot.  However, Koss does not expressly disclose that the first and second jaw pivot independently of each other.
Wang, in the same art of microinvasive surgical tools, teaches a first jaw 116 and a second jaw 117 configured to be pivoted independently from each other (Para. [0215]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koss to have jaws that pivot independently as taught by Wang to allow a surgeon to more precisely control actuation of the tool and increase the degree of freedom (Para. [0215]).
Regarding claim 2, modified Koss discloses the first jaw and the second jaw are grasping jaws (Para. [0063], tissue can be captured between jaws 62a,b), whereby tissue between the first jaw and the second jaw is grasped upon the tool being transformed from at least one of the open 
Regarding claim 3, modified Koss discloses the first jaw (62b with 64) and the second jaw (62a) are the only jaws of the tool (Fig. 10A-10C, no other jaws).
Regarding claim 4, modified Koss discloses the first jaw (62b) provides a grasping surface area (distal end of 62b can grasp tissue) and a U-shaped or O-shaped edge of the grasping surface area (edge of 62b is U-shaped).
Regarding claim 6, modified Koss discloses in the closed configuration (Fig. 10C), the contour of the first and second jaws is essentially wedge-shaped (distal end of tool 60 is tapered down, therefore wedge-shaped).
Regarding claim 11, modified Koss discloses both the first jaw and the second jaw are pivotable about the same pivot axis (62a, 62b both pivotable around 70).
Regarding claim 14, Koss discloses a microinvasive surgical instrument (Fig. 10A-10C), comprising: a shaft (Walberg US 2011/0184404 as incorporated by reference in Para. [0053] of Koss, shaft 20) with a proximal end and a distal end (Walberg, proximal end closer to handle, distal end closer to jaws); a tool (60) comprising a body member (Walberg, 101) with a proximal end mechanically coupled to the distal end of the shaft of the microinvasive surgical instrument (Walberg, 101 is connected to distal end of shaft 20), a first jaw (62b which includes 64) articulated to the body member (articulated at 70), a second jaw (62a) articulated to the body member articulated at 70), wherein the first jaw and the second jaw are configured to each be pivoted (Fig. 10A-10C shows both jaws are pivoted), the second jaw provides the shape of a 'U' or '0' at least partially encircling a fenestration (Fig. 10B shows 62a with fenestration 63 and ‘U’ shape), the tool provides open configurations with each of the open configurations providing an 
Koss discloses the invention essentially as claimed as discussed above including a first and second jaw that both pivot.  However, Koss does not expressly disclose that the first and second jaw pivot independently of each other.
Wang, in the same art of microinvasive surgical tools, teaches a first jaw 116 and a second jaw 117 configured to be pivoted independently from each other (Para. [0215]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koss to have jaws that pivot independently as taught by Wang to allow a surgeon to more precisely control actuation of the tool and increase the degree of freedom (Para. [0215]).
.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gengler et al. (US 5,919,206), hereinafter Gengler in view of Wang.
Regarding claim 1, Gengler discloses a tool for a microinvasive surgical instrument (10), the tool comprising: a body member (20) with a proximal end configured to be mechanically coupled to a distal end of a shaft of the microinvasive surgical instrument (pin 20 is connected to 28 which is connected to shaft 16); a first jaw (12) articulated to the body member (Fig. 1) for pivotal movement of the first jaw relative to the body member (12 pivots about body member 20, therefore relative to body member); and a second jaw (14) articulated to the body member (Col. 3, lines 27-34; discloses that either or both of the jaw members could move, therefore second jaw could articulate), wherein: the first jaw and the second jaw are configured to each be pivoted from each other (Col. 3, lines 27-34, discloses that either or both could be moveable, therefore could both pivot); the second jaw provides the shape of a 'U' or '0' at least partially encircling a fenestration (jaw 14 shows U shape around fenestration 18); the tool provides open configurations with each of the open configurations providing an angular distance between the first jaw and the second jaw (Fig. 3A-3C show various open configurations with different angular distances between jaws 12, 14); and the tool provides a closed configuration with the 
Gengler discloses the invention essentially as claimed as discussed above including a first and second jaw that both pivot.  However, Koss does not expressly disclose that the first and second jaw pivot independently of each other and that the second jaw is articulated for pivotal movement of the second jaw relative to the body member.
Wang, in the same art of microinvasive surgical tools, teaches a first jaw (116) and a second jaw (117) configured to be pivoted independently from each other (Para. [0215]), and a second jaw (117) articulated for pivotal movement of the second jaw relative to the body member (Fig. 13A-13C show 117 pivoting relative to body member which is structure connected to proximal end of jaws 116 and 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gengler to have jaws that pivot independently and a second jaw that pivots relative to the body member as taught by Wang to allow a surgeon to more precisely control actuation of the tool and increase the degree of freedom (Para. [0215]).
Regarding claim 3, modified Gengler discloses the first jaw (12) and the second jaw (14) are the only jaws of the tool (Fig. 1-3D show no other jaws).
Regarding claim 5, modified Gengler discloses the second jaw (14) provides a cutting edge (32) that is exposed (Fig. 3D shows cutting edge 32 of jaw 14 is outwardly exposed) and the cutting edge is averted from the first jaw in at least one configuration of the tool (Fig. 3D, cutting edge 32 of jaw 14, after closing of the device, is now facing away from the first jaw 12, therefore the cutting edge would be considered averted from the first jaw).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koss in view of Wang in further view of Yoon (US 5,984,939).
Regarding claim 12, the claim requires two configurations of the following four configurations to be selected, which will be as follows:  Koss discloses the tool provides at least two configurations of: a grasping open configuration (Fig. 10A) in which, tissue being grasped between the first jaw and the second jaw upon the first and second jaws are moved towards each other from the grasping open configuration towards the closed configuration (Para. [0063], tissue is between first and second jaws that is then closed to capture/grasp for tissue sealing); a cutting open configuration (Fig. 10B) in which tissue being cut between the cutting edge (64) of the first jaw (62b) and the second jaw (62a) sliding against or passing each other upon the first and second jaws are moved towards each other from the cutting open configuration towards the closed configuration (Para. [0064], tissue captured between jaws is cut by blade 64, blade 64 of first jaw 62b passes through second jaw 62a fenestration 63 at end 68).
Koss discloses the invention essentially as claimed as discussed above, including a cutting open configuration of the first and second jaw and a cutting edge on the second jaw.  However, Koss does not disclose the first jaw having a cutting edge.
Yoon, in the same art of microinvasive surgical tools, teaches in Fig. 4 and 6 a first jaw (18) with a cutting edge (120) and a second jaw (20) with a cutting edge (122).
It would have been obvious to one of ordinary skill in the art to modify the first jaw of Koss to include a cutting edge as taught by Yoon in order to allow the jaws to slidingly engage one another during tissue cutting (Co. 5, lines 60-67; Col.6, line 1).
.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 8-10 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALYSSA M KEANE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHERINE M SHI/Primary Examiner, Art Unit 3771